DETAILED ACTION
Claims 1-13 and 15-20 are pending in the instant application.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant filed a request for continued examination after a final rejection under 37 CFR 1.114.  The Office withdraws the finality of the previous Office action, as this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e). The Office entered Applicant's submission filed on August 12, 2022.

Interview Summary
The Interview Summary provided by the Examiner on July 26, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.


Claim Rejections - 35 USC § 103
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus, US 2013/0166344, in view of Turpin, US 2017/0280614, in further view of Lynar, US 2017/0083840

Regarding Claim 1 
Grothaus discloses a system comprising (abstract):
a routing processor (The determination of motion parameters, for path sections as well, is advantageous when replanning or new planning is carried out during an on-going agricultural operation, e.g., due to the basic conditions changing. A basic conditions change might include obstacles appearing in the field or on access paths, para 0044 );

and one or more computer-readable storage media storing harvest input data, at least one harvest characteristic (FIG. 1 shows a schematic representation of the input quantities, the execution and the results of the method and the work operation. In the example shown therein, the input quantities are environmental information 2 a (field limits, crop properties, for example), para 0087),

and computer-executable instructions, the harvest input data relating to the harvesting of crops at a plurality of locations by a plurality of combines (by way of the method 1 using the input quantities 2 a, 2 b, 2 c, 2 d, and machine-relevant information 3 on the total process chain is transmitted to two combine harvesters 4 a, 4 b of a first resource entity and to a transfer vehicle 5 of a second resource entity. The data acquired by the machines 4 a, 4 b, 5 can be acquired, in turn, as sensor data 2 d and used as input quantities for the method 1 (for new planning or replanning, for example). The method 1 accounts for optima G1, G2, G3 of individual resources and determines a total process chain GO that has been optimized in terms of multiple criteria, para 0087),

the at least one harvest characteristic including a moisture characteristic representing a moisture attribute of the crops to be harvested by the plurality of combines (FIG. 1 shows a schematic representation of the input quantities, the execution and the results of the method and the work operation. In the example shown therein, the input quantities are environmental information 2 a (field limits, crop properties, for example), machine properties or parameters 2 b (installed capacity, for example), external services 2 c (weather data for example) and sensor data 2 d (position, crop properties, for example) of the resources. In the example, a total process chain is selected (which will be described in greater detail in the following) by way of the method 1 using the input quantities 2 a, 2 b, 2 c, 2 d, and machine-relevant information 3 on the total process chain is transmitted to two combine harvesters 4 a, 4 b of a first resource entity and to a transfer vehicle 5 of a second resource entity. The data acquired by the machines 4 a, 4 b, 5 can be acquired, in turn, as sensor data 2 d and used as input quantities for the method 1 (for new planning or replanning, for example). The method 1 accounts for optima G1, G2, G3 of individual resources and determines a total process chain GO that has been optimized in terms of multiple criteria, para 0087),

the computer-executable instructions, when executed by the routing processor, configure the routing processor to implement a multi-stage prescriptive routing model engine based on the harvest input data and the at least one harvest characteristic to generate a, combine routing program prescribing the movement of each combine of the plurality of combines between the plurality of locations (FIG. 1 shows a schematic representation of the input quantities, the execution and the results of the method and the work operation. In the example shown therein, the input quantities are environmental information 2 a (field limits, crop properties, for example), machine properties or parameters 2 b (installed capacity, for example), external services 2 c (weather data for example) and sensor data 2 d (position, crop properties, for example) of the resources. In the example, a total process chain is selected (which will be described in greater detail in the following) by way of the method 1 using the input quantities 2 a, 2 b, 2 c, 2 d, and machine-relevant information 3 on the total process chain is transmitted to two combine harvesters 4 a, 4 b of a first resource entity and to a transfer vehicle 5 of a second resource entity. The data acquired by the machines 4 a, 4 b, 5 can be acquired, in turn, as sensor data 2 d and used as input quantities for the method 1 (for new planning or replanning, for example). The method 1 accounts for optima G1, G2, G3 of individual resources and determines a total process chain GO that has been optimized in terms of multiple criteria, para 0087, para 0087; select an algorithm that can be interrupted at any time and that outputs an optimum that was calculated up to this point in time (i.e., a so-called anytime algorithm), para 0066, process chains, abstract)

wherein the multi-stage prescriptive routing model engine comprises: a demand stage configured to capture a penalty specific to the moisture characteristic of the crops and a date of the harvesting of the crops at each of the plurality of locations; and identify combine harvesting demand as a function of the harvest input, and the at least one harvest characteristic, and the captured penalty 
(the penalty of the instant application is a cost of Grothaus; all values of the costs are converted to a common comparison scale and one total value is defined for each first and/or each second partial process chain and/or each total process chain, preferably via addition of the converted values and, possibly, via multiplication by weighting factors of the criteria, para 0053, 0054 [common scale of weight factors is normalizing]). 
(static preplanning is a starting point that is built upon. Static preplanning comprises, at the least, determining how many machines of which type should be used, which is dependent upon the area to be worked and on the usage time frame, that is, the time that is available for the operation, as well as on the type of work operation, para 0023; First, in step 10 according to FIG. 2, static preplanning is carried out with determination of the number of machines in the first and second resource entity to be used. Therein, the usage time frame, the type of utilization and the field area to be worked are taken into account, para 0088);
Modified Grothaus discloses the system of claim 1. Grothaus fails to explicitly disclose wherein the moisture characteristic of the crops.
Lynar is in the field of crop harvesting (abstract) and teaches wherein the moisture characteristic of the crops is a moisture content of each crop on the date of harvesting the crop (FIG. 1 is a block diagram illustrating one embodiment of a system 100 for optimizing grain collection based on estimated moisture content, according to the present disclosure. As illustrated, the system 100 generally comprises a harvest planner 102 in communication (e.g., over one or more networks) with a plurality of sensors 1041-104. (hereinafter collectively referred to as "sensors 104") and with one or more external data sources 112, para 0015; The harvest optimizer 108 comprises, for example, a processing unit or computing device that receives the estimated quality and moisture content of the crop to be harvested from the moisture content predictor 106. In addition, the harvest optimizer 108 is further coupled to the set of business rules 110 and to the external data sources 112. The harvest optimizer 108 processes the estimated crop quality, estimated moisture content, external data, and/or the business rules in order to generate a recommended harvest time and transport route for the crop to be harvested. One goal of the recommended harvest time and transport route is to optimize the profit, for a particular operator, based on business specifics, with respect to the timing of the harvest, para 0018).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grothaus with the teaching of Lynar for the purpose of including a plan for optimizing harvest by a recommended window of time within which to harvest the crop to be harvested (LYNAR, para 0006).

and a scheduling stage configured to generate the combine routing program as a function of the (i) harvesting demand and (ii) a penalty for not assigning one(s) of the plurality of combines to one(s) of the plurality of locations; and 
wherein the executable instruction, when executed by the routing processor, configure the routing processor to move one or more of the plurality of combines according to the generated combine routing program to one of the plurality of locations. (Building upon the static preplanning, the further planning steps now take place. Step 20 includes determining a plurality of alternative first partial process chains for the first resource entity. Steps 30 includes determining at least one second partial process chain for the second resource entity for each of the alternative partial process chains for the first resource entity. Step 40 includes combining the alternative first partial process chains for the first resource entity with the respective associated at least one second partial process chain for the second resource entity to form a plurality of total process chains, para 0089; 0094, 0095 [planning of combines based on different conditions like... geometry of the field to be worked (outer field limit, obstacles, drilling direction, field access points), number and type of vehicles participating (including relevant machine parameters such as kinematic and dynamic basic conditions, capacity, unloading performance, working width and harvesting output), cost factors for criteria such as distance, time and fuel]).

Grothaus fails to explicitly disclose each location including one or more fields containing crops for harvest by at least one of the plurality of combines.

However, Grothaus teaches a field that includes multiple areas containing crops for harvest by at least one of the plurality of combines (the input quantities are environmental information 2 a (field limits, crop properties, for example), machine properties or parameters 2 b (installed capacity, for example), external services 2 c (weather data for example) and sensor data 2 d (position, crop properties, for example) of the resources. In the example, a total process chain is selected (which will be described in greater detail in the following) by way of the method 1 using the input quantities 2 a, 2 b, 2 c, 2 d, and machine-relevant information 3 on the total process chain is transmitted to two combine harvesters 4 a, 4 b of a first resource entity and to a transfer vehicle 5 of a second resource entity. The data acquired by the machines 4 a, 4 b, 5 can be acquired, in turn, as sensor data 2 d and used as input quantities for the method 1 (for new planning or replanning, for example). The method 1 accounts for optima G1, G2, G3 of individual resources and determines a total process chain GO that has been optimized in terms of multiple criteria, para 0087).

Further, Turpin is in the field of multiple harvester planner (abstract, title) and teaches a routing model engine to plan a route for multiple locations, where each location including one or more fields containing crops for harvest by at least one of the plurality of combines (The planner or dispatch algorithm 90 divides the field or fields 10 into lands represented in FIG. 1 as 16A, 168, and 16C, as well as at least one headland 12 that surrounds the lands 16A, 168, and 16C. The lands 16A, 168, and 16C, and the headlands 12 are further divided into logical chunks of work made up of sets of swaths 14, the swaths 14 being further made up of groups of rows 30 that the combines 24 can harvest in a single pass. Initially, each combine 24A, 24B, 24C, and 24D is assigned to a logical chunk of work or swath 14, initially starting within the headlands 12. As the combines 24A, 24B, 24C, and 24D proceed through unharvested areas 20, they leave behind harvested areas 18 that are accessible to the haul vehicle or chaser carts 28A and 288, para 0021).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grothaus with the teaching of Turpin for the purpose of utilizing a planner or dispatch algorithm that coordinates the movements and activities of multiple agricultural machines such as harvesters performing an agricultural function such as harvesting crop in a field or fields in such a way as to minimize delays, interruptions, and inefficiencies (Turpin, para 0006).

Regarding Claim 2
modified Grothaus discloses the system of claim 1, wherein the multi-stage prescriptive routing model engine is configured to generate the combine routing program to maximize an amount of crops harvested by the plurality of combines at the plurality of locations that have the at least one harvest characteristic (The first and/or second partial process chains also contain interaction parameters, such as transfer quantities or fill levels or fill level ranges. This is preferred in particular when, for example, the grain-tank unloading times and the fill quantities to be unloaded are determined in terms of the maximum fill capacity of the road hauling vehicles, para 0045; Another example is a method for adapting the working width, in which the driving tracks are planned in such a way that (at least in subsections of the field) narrower strips are harvested (with 85% minimum working width of a harvesting machine, for example). It is therefore possible to prevent a narrow strip of the stand from remaining at the end due to the field geometry, in which case it would not be possible to utilize the full working width of the harvesting machine. The method of adapting the working width therefore results in better utilization of the capacity of the harvesting machine, para 0061 [maximum harvesting of the field area ready so none of the harvest is missed without wasting harvester capacity]).

Regarding Claim 3
Modified Grothaus discloses the system of claim 1, wherein the scheduling stage is configured to generate the combine routing program to maximize an amount of crops harvested by the plurality of combines at the plurality of locations that have the at least one harvest characteristic ((The first and/or second partial process chains also contain interaction parameters, such as transfer quantities or fill levels or fill level ranges. This is preferred in particular when, for example, the grain-tank unloading times and the fill quantities to be unloaded are determined in terms of the maximum fill capacity of the road hauling vehicles, para 0045; Another example is a method for adapting the working width, in which the driving tracks are planned in such a way that (at least in subsections of the field) narrower strips are harvested (with 85% minimum working width of a harvesting machine, for example). It is therefore possible to prevent a narrow strip of the stand from remaining at the end due to the field geometry, in which case it would not be possible to utilize the full working width of the harvesting machine. The method of adapting the working width therefore results in better utilization of the capacity of the harvesting machine, para 0061 [maximum harvesting of the field area ready so none of the harvest is missed without wasting harvester capacity]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus, US 2013/0166344, in view of Turpin, US 2017/0280614, in further view of Lynar, US 2017/0083840

Regarding Claim 4
Modified Grothaus discloses the system of claim 1. Grothaus fails to explicitly disclose wherein the moisture characteristic of the crops is a moisture content of each crop on the date of harvesting the crop.

Lynar is in the field of crop harvesting (abstract) and teaches wherein the moisture characteristic of the crops is a moisture content of each crop on the date of harvesting the crop (FIG. 1 is a block diagram illustrating one embodiment of a system 100 for optimizing grain collection based on estimated moisture content, according to the present disclosure. As illustrated, the system 100 generally comprises a harvest planner 102 in communication (e.g., over one or more networks) with a plurality of sensors 1041-104. (hereinafter collectively referred to as "sensors 104") and with one or more external data sources 112, para 0015; The harvest optimizer 108 comprises, for example, a processing unit or computing device that receives the estimated quality and moisture content of the crop to be harvested from the moisture content predictor 106. In addition, the harvest optimizer 108 is further coupled to the set of business rules 110 and to the external data sources 112. The harvest optimizer 108 processes the estimated crop quality, estimated moisture content, external data, and/or the business rules in order to generate a recommended harvest time and transport route for the crop to be harvested. One goal of the recommended harvest time and transport route is to optimize the profit, for a particular operator, based on business specifics, with respect to the timing of the harvest, para 0018).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grothaus with the teaching of Lynar for the purpose of including a plan for optimizing harvest by a recommended window of time within which to harvest the crop to be harvested (LYNAR, para 0006).

Regarding Claim 5 
Modified Grothaus discloses the system of claim 1, wherein the combine harvesting demand includes a capacity of combines needed at each location for each harvesting day (static preplanning is a starting point that is built upon. Static preplanning comprises, at the least, determining how many machines of which type should be used, which is dependent upon the area to be worked and on the usage time frame, that is, the time that is available for the operation, as well as on the type of work operation, para 0023; First, in step 10 according to FIG. 2, static preplanning is carried out with determination of the number of machines in the first 21nd second resource entity to be used. Therein, the usage time frame, the type of utilization and the field area to be worked are taken into account, para 0088).

Regarding Claim 6 
modified Grothaus discloses the system of claim 1. Grothaus fails to explicitly disclose wherein the combine routing program includes an origination position, a destination position, and a moving date for each combine.

However, Grothaus teaches wherein the combine routing program includes a starting and completion position analysis (One example of a possible rule is that the combine harvesters should travel in a group if possible, i.e., they should not exceed a certain maximum separation from one another (exceptions are allowed when making the first cut, for example), to ensure that the transfer vehicle does not need to travel long distances between the combine harvesters. Another example is a method for adapting the working width, in which the driving tracks are planned in such a way that (at least in subsections of the field) narrower strips are harvested (with 85% minimum working width of a harvesting machine, for example). It is therefore possible to prevent a narrow strip of the stand from remaining at the end due to the field geometry, in which case it would not be possible to utilize the full working width of the harvesting machine, para 0061 ).

Further, Turpin teaches a routing program for completing the work on the locations with a start and end plan (The planner or dispatch algorithm 90 divides the field or fields 10 into lands represented in FIG. 1 as 16A, 168, and 16C, as well as at least one headland 12 that surrounds the lands 16A, 168, and 16C. The lands 16A, 168, and 16C, and the headlands 12 are further divided into logical chunks of work made up of sets of swaths 14, the swaths 14 being further made up of groups of rows 30 that the combines 24 can harvest in a single pass. Initially, each combine 24A, 248, 24C, and 24D is assigned to a logical chunk of work or swath 14, initially starting within the headlands 12. As the combines 24A, 248, 24C, and 24D proceed through unharvested areas 20, they leave behind harvested areas 18 that are accessible to the haul vehicle or chaser carts 28A and '288. Once all of the swaths 14 within the headlands 12 of a field or fields 10 are harvested or being harvested by other combines, further available combines, in this case 24C and 24D, are, assigned to logical chunks of work or swaths 14 within one of the lands 16A, 168, and 16C, para 0021).

Furthermore, defining specific positions and moving date based on the above teachings would involve routine skill in the art.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grothaus with the teaching of Turpin for the purpose of utilizing a planner or dispatch algorithm that coordinates the movements and activities of multiple agricultural machines such as harvesters performing an agricultural function such as harvesting crop in a field or fields in such a way as to minimize delays, interruptions, and inefficiencies (Turpin, para 0006).

Regarding Claim 7
Modified Grothaus discloses the system of claim 1, wherein the harvest input data includes at least one of combine inventory data representing the number of combines of the plurality of combines (static preplanning is a starting point that is built upon. Static pre planning comprises, at the least, determining how many machines of which type should be used, which is dependent upon the area to be worked and on the usage time frame, that is, the time that is available for the operation, as well as on the type of work operation, para 0023), location data representing at least one attribute of each location, harvest progress data representing at least one attribute of any harvesting completed by the plurality of combines, and weather data representing at least one of the current and expected weather conditions at each location (For example, a harvesting process is started with the goal of minimizing costs. If the forecast calls for a change in the weather, the field must be harvested as quickly as possible while the process is carried out. As a result, the criterion "time" is given higher priority and a new plan is created for the process running time, and the resources then follow this new plan, para 0101 ).

Regarding Claim 8
Modified Grothaus discloses the system of claim 7, wherein the harvest input data further includes the combine inventory data, the location data, the harvest progress data, and the weather data (static preplanning is a starting point that is built upon. Static preplanning comprises, at the least, determining how many machines of which type should be used, which is dependent upon the area to be worked and on the usage time frame, that is, the time that is available for the operation, as well as on the type of work operation, para 0023; he specifications or input quantities, according to which the plurality of first partial process chains is determined, relate, for example, to the field geometry (outer field limits, obstacles on the field or on access paths, the position and nature of access paths and field access points, requirements for soil conservation/compression, drilling direction, crop properties, etc.), basic technical data (machine parameters of the machines that are used), external information (such as weather data) or sensor data from the resources (for example, the particular position of the machines, crop properties), para 0027).

Regarding Claim 9
Modified Grothaus discloses the system of claim 8, wherein the routing processor is configured to retrieve the combine inventory data, location data, harvest progress data, and weather data from two or more sources and wherein the multi-stage prescriptive routing model engine further includes a pre-processing operation for normalizing the combine inventory data, location data, harvest progress data, and weather data before the combine inventory data, location data, harvest progress data, and weather data is stored in the one or more computer-readable storage media (The method can be further developed in that all values are converted to a common comparison scale and one total value is defined for each first and/or each second partial process chain and/or each total process chain, preferably via addition of the converted values and, possibly, via multiplication by weighting factors of the criteria, para 0053, 0054 [common scale of weight factors is normalizing]).

Regarding Claim 10
Modified Grothaus discloses the system of claim 1, wherein at least a portion of the harvest input data is updated in real time and wherein the multi-stage prescriptive routing model engine is configured to update the combine routing program in real time in response to the harvest input data being updated (The weighting of the criteria also can be changed during the running time and therefore yield new or changed planning results. For example, a harvesting process is started with the goal of minimizing costs. If the forecast calls for a change in the weather, the field must be harvested as quickly as possible while the process is carried out. As a result, the criterion "time" is given higher priority and a new plan is created for the process running time, and the resources then follow this new  plan, para 0101; Step 40 includes combining the alternative first partial process chains for the first resource entity with the respective associated at least one second partial process chain for the second resource entity to form a plurality of total process chains. Step 50 includes selecting one of the total process chains while the work operation is underway, para 0089).

Regarding Claim 11
Modified Grothaus discloses the system of claim 10, wherein the harvest input data includes harvest progress data representing at least one attribute of any harvesting completed by the plurality of combines, wherein the system further comprises the plurality of combines, each combine configured to provide at least a portion of the harvest progress data in real time (The determination of changed motion parameters makes it possible to obtain a more advantageous overall process in situations in which replanning or new planning is carried out when an operation has already been partially completed, para 0044; For the optimization problem O2 (motion planning for the transfer vehicle), the following input data, inter alia, are preferably provided: result of the 01 (plurality of first partial process chains), geometry of the field to be worked (areas worked at a certain point in time, para 0096; The weighting of this criteria also can be changed during the running time and therefore yield new or changed planning results. For example, a harvesting process is started with the goal of minimizing costs. If the forecast calls for a change in the weather, the field must be harvested as quickly as possible while the process is carried out. As a result, the criterion "time" is given higher priority and a new plan is created for the process running time, and the resources then follow this new plan, p 101; Step 40 includes combining the alternative first partial process chains for the first resource entity with the respective associated at least one second partial process chain for the second resource entity to form a plurality of total process chains. Step 50 includes selecting one of the total process chains while the work operation is underway, p 89).

Regarding Claim 12
Modified Grothaus discloses the system of claim 1, further comprising a user interface including a display, the display configured to display the combine routing program to a user (It also is possible within the stated times to forward the total process chain that was determined, or partial information related thereto, to the individual machines, preferably via wireless transmission, to display it there and/or to use it to for machine control, para 0072).

AS TO CLAIMS 13 and 16-20 
The claims recite elements substantially similar to those recited in claims 1-3 and 5-12. Thus, the art and rationale of claims 1-3 and 5-12 applies. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus, US 2013/0166344, in view of Turpin, US 2017/0280614, in further view of Lynar, US 2017/0083840

Regarding Claims 4 and 15
Modified Grothaus discloses the system of claim 1. Grothaus fails to explicitly disclose wherein the moisture characteristic of the crops is a moisture content of each crop on the date of harvesting the crop.

Lynar is in the field of crop harvesting (abstract) and teaches wherein the moisture characteristic of the crops is a moisture content of each crop on the date of harvesting the crop (FIG. 1 is a block diagram illustrating one embodiment of a system 100 for optimizing grain collection based on estimated moisture content, according to the present disclosure. As illustrated, the system 100 generally comprises a harvest planner 102 in communication (e.g., over one or more networks) with a plurality of sensors 1041-104. (hereinafter collectively referred to as "sensors 104") and with one or more external data sources 112, para 0015; The harvest optimizer 108 comprises, for example, a processing unit or computing device that receives the estimated quality and moisture content of the crop to be harvested from the moisture content predictor 106. In addition, the harvest optimizer 108 is further coupled to the set of business rules 110 and to the external data sources 112. The harvest optimizer 108 processes the estimated crop quality, estimated moisture content, external data, and/or the business rules in order to generate a recommended harvest time and transport route for the crop to be harvested. One goal of the recommended harvest time and transport route is to optimize the profit, for a particular operator, based on business specifics, with respect to the timing of the harvest, para 0018).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grothaus with the teaching of Lynar for the purpose of including a plan for optimizing harvest by a recommended window of time within which to harvest the crop to be harvested (LYNAR, para 0006).

Response to Arguments
The Examiner considered the Applicant's arguments filed August 12, 2022. They are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623